Exhibit 10.8




VERUTEK TECHNOLOGIES, INC. 2008 STOCK INCENTIVE PLAN
(THE “PLAN”)
STOCK OPTION GRANT AGREEMENT




This Grant Agreement (the “Agreement”) is entered into by and between VeruTEK
Technologies, Inc., a Nevada corporation (the “Company” or “VeruTEK”), and
_____________________ (“Grantee”) effective as of __________(the “Grant Date”).




1.           GRANT OF OPTION


Subject to the provisions of this Agreement, and pursuant to the provisions of
the Plan, the Company hereby grants to Grantee, as of the Grant Date, an option
(the “Option”) of such type, to purchase such number of shares of Stock (the
“Shares”), and at such exercise price per Share (the “Option Price”) as are
stated in the Stock Option Overview below.  The Option terminates on the earlier
of (a) its lapse and termination under Section 6 “Termination of Option” or (b)
the end of the Option Term stated in the Stock Option Overview.
 
STOCK OPTION OVERVIEW


Type of Option: Nonqualified


Number of Shares Subject to the Option:  __________


Option Price:  ________________ ($____) per Share


End of Option Term:  _____________

 
2.           DEFINITIONS


Under this Agreement, except where the context otherwise indicates, the
following definitions apply:




(a)  
“Agreement” means this Stock Option Grant Agreement and shall include the
applicable provisions of the Plan, which is hereby incorporated into and made a
part of this Agreement.



(b)  
“Grant Date” means ____________.

 
1

--------------------------------------------------------------------------------


 
(c)  
“Disabled” or “Disability” means being disabled within the meaning of Section
22(e)(3) of the Code.



(d)  
“Option” means the stock option to purchase shares of Stock pursuant to the
terms and conditions of this Agreement.



(e)  
“Option Price” means the purchase price per share of Stock under this Agreement.



(f)  
“Plan” means the VeruTEK Technologies, Inc. 2008 Stock Incentive Plan, as
amended from time to time.



(g)  
“Retirement” means the cessation from serving as a director of the Board upon
the expiration of a term of office.



(h)  
“Shares”  means the shares of Stock subject to the Option.



Any capitalized term used herein that is not expressly defined in this Agreement
shall have the meaning that such term has under the Plan unless otherwise
provided herein.


3.           VESTING


(a)         Regular Vesting Schedule.


The Options shall become vested and exercisable with respect to:


(A)           [INSERT VESTING SCHEDULE];


provided Grantee has continuously served as a director on the Board from the
Grant Date through any such vesting date.


(b)         Vesting Upon Change in Control, Disability, Retirement or
Death.  Notwithstanding subsection (a) above, upon (i) the occurrence of a
Change in Control while the Grantee is serving as a director on the Board or
(ii) cessation of Grantee’s service as a director on the Board due to
Retirement, Disability or death, 100% of the Shares subject to the Option shall
be vested and exercisable.
 
2

--------------------------------------------------------------------------------




4.           EXERCISE OF OPTION


(a)         Exercisability of Option.  No portion of the Option granted to
Grantee shall be exercisable by Grantee prior to the time such portion of the
Option has vested.


(b)         Manner of Exercise.  The vested portion of the Option may be
exercised, in whole or in part, on or before the earlier of (i) its lapse and
termination under Section 6 or (2) the end of the Option Term stated in the
Stock Option Overview, by delivering the Stock Option Exercise Form attached to
this Agreement to the Committee or its designee or such other form as the
Committee may require from time to time.  Such notice shall specify the number
of Shares Grantee then desires to purchase and the manner of payment of the
Option Price.  The Option may be exercised only in multiples of whole Shares and
no partial Shares shall be issued.
 
(c)         Manner of Payment of Option Price.  Unless the Committee in its sole
discretion allows payment by another means, the Option Price may be paid by any
of the following means:


(i)           by a check payable to the order of the Company for an amount in
U.S. dollars equal to the Option Price of such Shares;


(ii)           by transfer of shares of Stock having an aggregate Fair Market
Value equal to such Option Price which have been held by Grantee for at least
six (6) months and are not then subject to restrictions under any Company plan,
or a combination of cash and such shares;


(iii)           by a broker-assisted “cashless exercise” procedure, as permitted
under Federal Reserve Board’s Regulation T, subject to securities law
restrictions; or


(iv)           by such other means as the Committee in its sole discretion shall
permit.


5.           ISSUANCE OF SHARES


(a)         No Rights of Shareholder.  Within thirty (30) days of the receipt by
the Company of the Stock Option Exercise Form and the payment of the Option
Price for the portion of the Shares as to which the Option is being exercised,
and the applicable tax withholding, the Company shall issue certificates for the
Stock purchased pursuant to this Agreement.  Grantee shall not have any of the
rights of a shareholder with respect to the Shares that may be issued upon the
exercise of the Option until such Shares have been issued to him or her upon the
due exercise of the Option.


(b)         Transfer Restrictions as to Shares.  Transfer of the Stock purchased
under the Option shall be subject to the Company’s trading policies and any
applicable securities laws or regulations governing transferability of shares of
the Company.


(c)         Securities Regulations.  No shares of Stock shall be issued
hereunder until the Company has received all necessary stockholder and
regulatory approvals and has taken all necessary steps and has exercised all
reasonable due diligence to assure compliance with federal and state securities
laws or has determined to its satisfaction and the satisfaction of its counsel
that an exemption from the requirements of the federal and applicable state
securities laws are available. To the extent applicable, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the U. S. Securities and Exchange Act of 1934. Any ambiguities or
inconsistencies in the construction of this Agreement or the Plan shall be
interpreted to give effect to such intention. However, to the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee in its discretion.
 
3

--------------------------------------------------------------------------------




(d)         Fractional Shares.  No fractional shares or scrip representing
fractional shares of Stock shall be issued pursuant to this Agreement. If, upon
the issuance of shares of Stock under this Agreement, Grantee would be entitled
to a fractional share of Stock, the number of shares to which Grantee is
entitled shall be rounded down to the next higher whole number.


(e)         Beneficiary


(i)           Grantee may, from time to time, designate a beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Agreement is to be paid in case of Grantee’s death before
Grantee has received all benefits to which Grantee would have been entitled
under this Agreement. Each designation of beneficiary shall revoke all prior
designations by the Grantee, shall be in a form prescribed by the Committee, and
will be effective only when received in writing by the Committee. The last valid
beneficiary designation received shall be controlling; provided, however, that
no beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Grantee’s death.  Attached to this Agreement is the
prescribed Beneficiary Designation Form.


(ii)           If no valid and effective beneficiary designation exists at the
time of the Grantee’s death, or if no designated beneficiary survives the
Grantee, or if the Grantee’s beneficiary designation is invalid under applicable
law, any benefit payable hereunder shall be made to the Grantee’s surviving
spouse, if any, or if there is no such surviving spouse, to the executor or
administrator of Grantee’s estate. If the Committee is in doubt as to the right
of any person to receive payment of any benefit hereunder, the Committee may
direct that the amount of such benefit be paid into a court of competent
jurisdiction in an interpleader action, and such payment into court shall fully
and completely discharge any liability or obligation of the Plan, VeruTEK, the
Committee, or the Board of Directors of VeruTEK under this Agreement.




6.           TERMINATION OF OPTION


The Option shall lapse and terminate and may no longer be exercised, after any
of the following:


(a)           the end of the Option Term;
 
(b)           as to the vested portion of the Option, the first anniversary of
the date of cessation of service as a director of the Board of VeruTEK for any
reason;


(c)           as to the unvested portion of the Option, the date of cessation of
service as a director of the Board of VeruTEK for any reason other than death,
Disability or Retirement; or


(d)           the date VeruTEK is placed under the jurisdiction of a bankruptcy
court or is dissolved or liquidated.
 
4

--------------------------------------------------------------------------------




7.           MISCELLANEOUS


(a)          No Restriction on Company Authority.  The award of the Option to
Grantee shall not affect in any way the right or power of VeruTEK or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in VeruTEK’s capital structure or its business,
or any merger or consolidation of VeruTEK, or any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Stock or the
rights thereof, or the dissolution or liquidation of VeruTEK, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.


(b)         Adjustment of Option.  If VeruTEK shall effect a subdivision or
consolidation of shares or other capital readjustment, the payment of a stock
dividend, or other increase or reduction of the number of shares of the Stock
outstanding, without receiving compensation therefore in money, services or
property, the number, class, and per share price of shares of stock subject to
this Option shall be appropriately adjusted in such a manner as to entitle the
Grantee to receive upon the exercise of this Option, for the same aggregate
consideration, the same total number of shares that the owner of an equal number
of outstanding shares of the Stock would own as a result of the event requiring
the adjustment.


(c)          No Adjustment Otherwise.  Except as hereinbefore expressly
provided, the issue by VeruTEK of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
VeruTEK convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock then subject to this Option.


(d)         Transferability of Option.  Except as otherwise permitted by the
Committee, the Option shall be nontransferable otherwise than by will or the
laws of descent and distribution and, during the lifetime of Grantee, the Option
may be exercised only by Grantee or, during the period Grantee is under a
Disability, by Grantee’s guardian or legal representative.


(e)          Withholding of Taxes.  The Company or any Affiliate of the Company
shall have the right to deduct from any cash compensation or any other cash
payment of any kind due Grantee the amount of any federal, state or local taxes
required by law to be withheld as the result of the exercise of the Option or
the sale of Shares issued thereunder.  In lieu of such deduction, the Committee
may require Grantee to make a cash payment to the Company or any Affiliate of
the Company equal to the amount required to be withheld.


(f)           Impact on Other Benefits.  Any income resulting from the grant or
exercise of the Option or the sale of the shares of Stock acquired thereunder
shall not be includable as compensation or earnings for purposes of any other
benefit plan offered by the Company
 
5

--------------------------------------------------------------------------------




(g)          Right to Continued Employment.  Nothing in the Plan or this
Agreement shall be construed as a contract of employment between the Company or
any Affiliate of the Company and the Grantee, or as a contractual right of the
Grantee to continue in the employ of the Company or any Affiliate of the
Company, or as a limitation of the right of the Company or any Affiliate of the
Company to discharge the Grantee at any time.


(h)          Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Nevada (without regard
to its choice of law rules).


(i)           Arbitration.  Any dispute between the parties hereto arising under
or relating to this Agreement shall be resolved in accordance with the
procedures of the American Arbitration Association.  Any resulting hearing shall
be held in the Hartford, CT metropolitan area.  The resolution of any dispute
achieved through such arbitration shall be binding and enforceable by a court of
competent jurisdiction


(j)           Successors.  This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and heirs of the respective parties.


(k)          Headings.  The headings in the Agreement are for reference purposes
only and shall not affect the meaning or interpretation of the Agreement.


(l)           Notices.  All notices and other communications made or given
pursuant to the Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by first class or certified mail, addressed to
Grantee at the address contained in the records of the Company, or addressed to
the Committee, care of the Company for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.


(m)         Entire Agreement; Modification.  The Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided in the Plan or in a written
document signed by each of the parties hereto.


(n)         Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference.  Unless stated otherwise herein,
capitalized terms in this Agreement shall have the same meaning as defined in
the Plan.  Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan.  In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern, including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.  The Grantee
acknowledges by signing this Agreement that he or she has received and reviewed
a copy of the Plan.


(o)         Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same instrument


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, on
this  ___ day of ____________, ____.
 

  VERUTEK TECHNOLOGIES, INC.          
 
By:
              Title                         Grantee  



7

--------------------------------------------------------------------------------





VERUTEK TECHNOLOGIES, INC. 2008 STOCK INCENTIVE PLAN (THE “PLAN”)
STOCK OPTION EXERCISE FORM




VeruTEK Technologies, Inc.
65 West Dudley Town Road, Suite 100
Bloomfield, CT   06002
Attn:  Stock Plan Administrator


Gentlemen:


1.           Exercise of Stock Option.  I hereby exercise the Nonqualified Stock
Option (the “Stock Option”) granted to me on _______________, by VeruTEK
Technologies, Inc. (the “Company”), subject to all the terms and provisions
thereof and of the Plan, and notify you of my desire to purchase ____________
shares (the “Shares”) of Stock of the Company at a price of $____ per share
pursuant to the exercise of said Stock Option.


2.           Tax Consequences.  I am not relying upon the Company for any tax
advice in connection with this option exercise, but rather am relying on my own
personal tax advisors in connection with the exercise of the Stock Option and
any subsequent disposition of the Shares.


3.           Tax Withholding.  I understand that if my stock option is a
Nonqualified stock option, I must submit within five (5) days of receipt of a
request from the Company, or within such other time as stated in the request, an
amount in cash or cash equivalents sufficient to satisfy any federal, state or
local tax withholding applicable to this Stock Option exercise, in addition to
the purchase price enclosed, or make such other arrangements for such tax
withholding that are satisfactory to the Company, in its sole discretion, in
order for this exercise to be effective.  I understand no shares will be issued
to me until I remit such amounts to, or make such arrangements with, the
Company.


Total Amount Enclosed:  $__________
 
 
Date:________________________  
     
(Optionee)
           
Received by VeruTEK Technologies, Inc.
            On:_________________________, 20___             By:    




 
 
8